Title: To George Washington from Major General Philip Schuyler, 26 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany August 26th 1776

I am honored with your Excellency’s Favor of the 21st Instant inclosing Colo: Stark’s Letter to General Gates.
On the 16th Instant I wrote to Congress, desiring that the Money to be allowed for Rations in this Department might be determined—That I had refused to do it until ordered by your Excellency or by Congress, and gave my Reasons for it—I have not yet been honored with their Answer—I was perfectly right in my Conjecture that if I did it, I should either incur the Censure of Congress or the Blame of the Army, the latter would have happened, for I should not have estimated a Ration so high as the Field Officers and the Commissary have done, concieving that it may be furnished at a Rate considerably less.
The Sail Cloth and part of the Cordage from Connecticut passed this Yesterday on its way to Tyonderoga.
Colonel Nicholson and Colonel Elmore’s Regiments, (Copies of whose Returns I inclose) are to march to Day into Tryon County. As by our latest Accounts the Enemy are not constructing any Vessels of Force at St Johns, I begin to apprehend that they build Batteaus merely to amuse us, as they can easily convey them into the St Lawrence to transport Troops &c. to the Westward and that they will attempt, as the Indians suggest, to penetrate by the Way of Oswego—I have ordered Scouts to be kept out continually towards that place and also towards Oswegatche and have desired General Gates to send others to that part of the St Lawrence above Montreal, that we may have the earliest Intelligence if any Troops should be filing off to the Westward.
We are greatly distressed for Musket Ball and Cartridge paper; that lately come up being all for Cannon Cartridges—please to order up what can be spared from your Quarter, as

also forty Horn Lanthorns and what Bullet Moulds can be procured.
Inclose your Excellency Copy of a Return of our Naval Force; which since the Date of that Return is I believe augmented with three Stout Gallies of seventy three Feet Keel and one or more Gondaloes.
General Gates has promised me a Return of the Army and in the mean Time, has sent me the Commissary’s Return of Issues Copy of which I inclose—General Gates advises me that since the 13th about 300 Massachusetts Militia have joined and that [there] are between 12 & 1500 Connecticut Militia at Skenesborough and the sixth Battalion of pennsylvanians at Crown point, and that those are not included in the Return. I am Dr Sir with every respectful Sentiment Your Excellency’s Most Obedient Hume Servant

Ph: Schuyler

